DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.sa

Claims 1-5, 10-11, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. in U.S. Patent Publication 2012/0080197 (see IDS filed 04/29/2019) in view of Bjornemo et al. in U.S. Patent 10,520,643.
	Regarding claim 1, Dickens et al. teaches:
	 receiving information for a subsurface region at receiver locations (see “Receiver sites or locations 201 and 202”, [0048]); and 
	dividing the subsurface region into a set of layers of given thicknesses, depths, and initial conductivities (see paragraphs [0048], [0061]-[0063] and figures 2A-2B, 4A-4B).
	Further, Dickens et al. teaches creating a low-dimensional model of the subsurface region by performing a less than N-dimensional stochastic inversion at each receiver location (Abstract, [0029]-[0032], [0048]); and combining multiple low-dimensional models to initialize a gradient-based inversion, wherein the gradient-based inversion may be performed using a high-dimensional model constructed, by combining with the low-dimensional models (see paragraphs [0045], [0061]-[0062] and figures 2A, 4A). 
	Dickens et al. differs from the claimed invention in that it does not expressly recite individual identified sub-regions a dimensionality of a plurality of different dimensionalities that correspond to a plurality of different models; via a model-based computational framework, generating at least one result for at least one of the individual identified sub-regions based at least in part on at least one assigned dimensionality; and consolidating the at least one result for multiple sub-regions. 
	Bjornemo et al. teaches “Methods of geophysical modeling and inversion” (Abstract) individual identified sub-regions a dimensionality of a plurality of different dimensionalities that correspond to a plurality of different models and via a model-based computational framework, generating at least one result for at least one of the individual identified sub-regions based at least in part on at least one assigned dimensionality (column 4 lines 57-67) and consolidating the at least one result for multiple sub-regions (Abstract, column 1 lines 57-59, column 8 lines 1-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dickens et al. with the geophysical modeling and inversion techniques as taught in Bjornemo et al. to improve Dickens et al. with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
	Regarding claim 2, Dickens et al. and Bjornemo et al teaches the limitations as indicated above. Further, Dickens et al. teaches wherein the generating comprises generating a result for one of the individual identified sub-regions based at least in part on the assigned dimensionality of the one of the individual identified sub-regions and generating a result for another one of the individual identified sub-regions based at least in part on the assigned dimensionality of the another one of the individual identified sub-regions, wherein the assigned dimensionalities differ (see “use information obtained from a low-dimensional (or less than N-dimensional) stochastic inversion computation to produce an initial or starting model for a high-dimensional (or N-dimensional) direct/gradient-based inversion. For example, one embodiment may perform a 1.5-D stochastic inversion at each receiver location for a CSEM survey to derive probability distributions for the resistivity at a set of depths below the receiver. The 1.5-D inversion is an inversion based on the assumption that the model is a 1-D model (e.g., a layer-cake), and recognizes that the data have been acquired over a 3-D subsurface region”, [0045]).
	Regarding claim 3, Dickens et al. and Bjornemo et al teaches the limitations as indicated above. Further, Bjornemo et al. teaches wherein the consolidating comprises consolidating the result for the one of the individual identified sub-regions and the result of the another one of the individual identified sub-regions (Abstract, column 1 lines 57-59, column 8 lines 1-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dickens et al. with the geophysical modeling and inversion techniques as taught in Bjornemo et al. to improve Dickens et al. with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
	Regarding claim 4, Dickens et al. and Bjornemo et al teaches the limitations as indicated above. Further, Dickens et al. teaches wherein the consolidating comprises outputting a smoothed, consolidated result in an overlap region of the two individual identified sub-regions ([0062], Figs. 4A). 
	Regarding claim 5, Dickens et al. and Bjornemo et al teaches the limitations as indicated above. Further, Dickens et al. teaches wherein the assigned dimensionalities differ as to one or more of spatial dimensionality and dip (see “use information obtained from a low-dimensional (or less than N-dimensional) stochastic inversion computation to produce an initial or starting model for a high-dimensional (or N-dimensional) direct/gradient-based inversion. For example, one embodiment may perform a 1.5-D stochastic inversion at each receiver location for a CSEM survey to derive probability distributions for the resistivity at a set of depths below the receiver. The 1.5-D inversion is an inversion based on the assumption that the model is a 1-D model (e.g., a layer-cake), and recognizes that the data have been acquired over a 3-D subsurface region”, [0045]).
	Regarding claim 10, Dickens et al. and Bjornemo et al teaches the limitations as indicated above. Further, Dickens et al. teaches wherein an individual sub-region comprises layers (see “spatially varying resistivity of the subsurface”, [0003]; [0006]-[0010]).
	Regarding claim 11, Dickens et al. and Bjornemo et al teaches the limitations as indicated above. Further, Dickens et al. teaches wherein the layers differ in lithology (see “lithology”, [0025], [0044]).
	Regarding claim 15, Dickens et al. and Bjornemo et al teaches the limitations as indicated above. Further, Dickens et al. teaches wherein the plurality of different dimensionalities comprise single dimensionality and dual dimensionality (claim 10; see “Receiver sites or locations 201 and 202”, [0048]; Abstract, [0029]-[0032], [0048]).
	Regarding claim 16, Dickens et al. and Bjornemo et al teaches the limitations as indicated above. Further, Dickens et al. teaches wherein the single dimensionality corresponds to a one-dimensional model and wherein the dual dimensionality corresponds to a two-dimensional model (claim 15; see “Receiver sites or locations 201 and 202”, [0048]; Abstract, [0029]-[0032], [0048]).
	Regarding claim 18, Dickens et al. teaches:
	 a processor (see “memory (e.g., RAM 703 and ROM 704) of a computer system 700 and when executed by a processor (e.g., CPU 701) perform the various functionality described above”, [0076]);
	memory operatively coupled to the processor (see “memory (e.g., RAM 703 and ROM 704) of a computer system 700 and when executed by a processor (e.g., CPU 701) perform the various functionality described above”, [0076]); and
	receiving information for a subsurface region at receiver locations (see “Receiver sites or locations 201 and 202”, [0048]); and 
	dividing the subsurface region into a set of layers of given thicknesses, depths, and initial conductivities (see paragraphs [0048], [0061]-[0063] and figures 2A-2B, 4A-4B).
	Further, Dickens et al. teaches creating a low-dimensional model of the subsurface region by performing a less than N-dimensional stochastic inversion at each receiver location (Abstract, [0029]-[0032], [0048]); and combining multiple low-dimensional models to initialize a gradient-based inversion, wherein the gradient-based inversion may be performed using a high-dimensional model constructed, by combining with the low-dimensional models (see paragraphs [0045], [0061]-[0062] and figures 2A, 4A). 
	Dickens et al. differs from the claimed invention in that it does not expressly recite individual identified sub-regions a dimensionality of a plurality of different dimensionalities that correspond to a plurality of different models; via a model-based computational framework, generating at least one result for at least one of the individual identified sub-regions based at least in part on at least one assigned dimensionality; and consolidating the at least one result for multiple sub-regions. 
	Bjornemo et al. teaches “Methods of geophysical modeling and inversion” (Abstract) individual identified sub-regions a dimensionality of a plurality of different dimensionalities that correspond to a plurality of different models and via a model-based computational framework, generating at least one result for at least one of the individual identified sub-regions based at least in part on at least one assigned dimensionality (column 4 lines 57-67) and consolidating the at least one result for multiple sub-regions (Abstract, column 1 lines 57-59, column 8 lines 1-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dickens et al. with the geophysical modeling and inversion techniques as taught in Bjornemo et al. to improve Dickens et al. with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
	Regarding claim 19, Dickens et al. teaches:
	 receiving information for a subsurface region at receiver locations (see “Receiver sites or locations 201 and 202”, [0048]); and 
	dividing the subsurface region into a set of layers of given thicknesses, depths, and initial conductivities (see paragraphs [0048], [0061]-[0063] and figures 2A-2B, 4A-4B).
	Further, Dickens et al. teaches creating a low-dimensional model of the subsurface region by performing a less than N-dimensional stochastic inversion at each receiver location (Abstract, [0029]-[0032], [0048]); and combining multiple low-dimensional models to initialize a gradient-based inversion, wherein the gradient-based inversion may be performed using a high-dimensional model constructed, by combining with the low-dimensional models (see paragraphs [0045], [0061]-[0062] and figures 2A, 4A). 
	Dickens et al. differs from the claimed invention in that it does not expressly recite individual identified sub-regions a dimensionality of a plurality of different dimensionalities that correspond to a plurality of different models; via a model-based computational framework, generating at least one result for at least one of the individual identified sub-regions based at least in part on at least one assigned dimensionality; and consolidating the at least one result for multiple sub-regions. 
	Bjornemo et al. teaches “Methods of geophysical modeling and inversion” (Abstract) individual identified sub-regions a dimensionality of a plurality of different dimensionalities that correspond to a plurality of different models and via a model-based computational framework, generating at least one result for at least one of the individual identified sub-regions based at least in part on at least one assigned dimensionality (column 4 lines 57-67) and consolidating the at least one result for multiple sub-regions (Abstract, column 1 lines 57-59, column 8 lines 1-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dickens et al. with the geophysical modeling and inversion techniques as taught in Bjornemo et al. to improve Dickens et al. with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. in U.S. Patent Publication 2012/0080197 (see IDS filed 04/29/2019) in view of Bjornemo et al. in U.S. Patent 10,520,643 as applied to claim 1 above, further in view of Menon et al. in U.S. Patent Publication 2013/0327521 (see IDS filed 04/29/2019).
	Regarding claim 6, Dickens et al. and Bjornemo et al teaches the limitations as indicated above. Dickens et al. and Bjornemo et al. differ from the claimed invention in that they do not expressly teaches a downhole tool string. 
	Menon et al. teaches method for performing an oilfield operation of an oilfield having a subterranean formation (Abstract) includes data acquisition tools ([0010], [0034]) each disposed in boreholes of the oilfield ([0036], Fig. 2 element 200), wherein the acquired data from the tools ([0010], [0034]) are analyzed and used to generate models of the subterranean formation to determine characteristics thereof ([0036], [0040] and Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dickens et al. and Bjornemo et al. with Menon et al. to improve Dickens et al. and Bjornemo et al. with a reasonable expectation that with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
	Regarding claim 7, Dickens et al., Bjornemo et al. and Menon et al. teaches the limitations as indicated above. Further, Menon et al. controlling the downhole tool string based at least in part on the at least one result (see “a survey tool”, [0019]; see “logging while drilling tools…another tool”, [0020]; “a wireline tool…production tool”, [0028]-[0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dickens et al. and Bjornemo et al. with Menon et al. to improve Dickens et al. and Bjornemo et al. with a reasonable expectation that with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
	Regarding claim 8, Dickens et al., Bjornemo et al. and Menon et al. teaches the limitations as indicated above. Further, Menon et al. controlling the downhole tool string based at least in part on the at least one result (see “a survey tool”, [0019]; see “logging while drilling tools…another tool”, [0020]; “a wireline tool…production tool”, [0028]-[0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dickens et al. and Bjornemo et al. with Menon et al. to improve Dickens et al. and Bjornemo et al. with a reasonable expectation that with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
	Regarding claim 9, Dickens et al., Bjornemo et al. and Menon et al. teaches the limitations as indicated above. Further, Menon et al. wherein the downhole tool string comprises a wireline tool string (see “a survey tool”, [0019]; see “logging while drilling tools…another tool”, [0020]; “a wireline tool…production tool”, [0028]-[0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dickens et al. and Bjornemo et al. with Menon et al. to improve Dickens et al. and Bjornemo et al. with a reasonable expectation that with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
Claims 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. in U.S. Patent Publication 2012/0080197 (see IDS filed 04/29/2019) in view of Bjornemo et al. in U.S. Patent 10,520,643 as applied to claim 1 above, further in view of Aarre in U.S. Patent Publication 2015/0073715 (see IDS filed 04/29/2019).
	Regarding claim 12, Dickens et al. and Bjornemo et al. teaches the limitations as indicated above. Dickens et al. AND Bjornemo et al. differs from the claimed invention that it is silent regarding wherein at least two adjacent sub-regions differ in geometry.
	Aarre teaches “receiving data sets where each of the data sets…calculating a multi-dimensional similarity metric for one of the data sets” (Abstract) wherein at least two adjacent sub-regions differ in geometry (see “a geologic environment that includes layers 541-1, 541-2 and 541-3 where an interface 545-1 exists between the layers 541-1 and 541-2, where an interface 545-2 exists between the layers 541-2 and 541-3 and where a relatively vertical feature 547 extends through the layers 541-1, 541-2 and 541-3”, [0074]; Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the geologic shape teachings taught in Aarre with Dickens et al. and Bjornemo et al. to improve Dickens et al. and Bjornemo et al. with a reasonable expectation that with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
	Regarding claim 13, Dickens et al. and Bjornemo et al. teaches the limitations as indicated above. Dickens et al. AND Bjornemo et al. differs from the claimed invention that it is silent regarding wherein at least two adjacent sub-regions differ in angle of a borehole trajectory.
	Aarre teaches “receiving data sets where each of the data sets…calculating a multi-dimensional similarity metric for one of the data sets” (Abstract) wherein at least two adjacent sub-regions differ in angle of a borehole trajectory (see “survey angles”, [0010], [0074]; “a geologic environment that includes layers 541-1, 541-2 and 541-3 where an interface 545-1 exists between the layers 541-1 and 541-2, where an interface 545-2 exists between the layers 541-2 and 541-3 and where a relatively vertical feature 547 extends through the layers 541-1, 541-2 and 541-3”, [0074]; Fig. 5; see “a wave traveling in a subsurface region from an emitter to a detector increases”, [0075]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the geologic shape teachings taught in Aarre with Dickens et al. and Bjornemo et al. to improve Dickens et al. and Bjornemo et al. with a reasonable expectation that with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
	Regarding claim 14, Dickens et al. and Bjornemo et al. teaches the limitations as indicated above. Dickens et al. AND Bjornemo et al. differs from the claimed invention that it is silent regarding wherein at least two adjacent sub-regions differ in fluid invasion.
	Aarre teaches “receiving data sets where each of the data sets…calculating a multi-dimensional similarity metric for one of the data sets” (Abstract) wherein at least two adjacent sub-regions differ in fluid invasion (see “survey angles”, [0010], [0074]; “a geologic environment that includes layers 541-1, 541-2 and 541-3 where an interface 545-1 exists between the layers 541-1 and 541-2, where an interface 545-2 exists between the layers 541-2 and 541-3 and where a relatively vertical feature 547 extends through the layers 541-1, 541-2 and 541-3”, [0074]; Fig. 5; see “a wave traveling in a subsurface region from an emitter to a detector increases”, [0075]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the geologic shape teachings taught in Aarre with Dickens et al. and Bjornemo et al. to improve Dickens et al. and Bjornemo et al. with a reasonable expectation that with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
	Regarding claim 17, Dickens et al. and Bjornemo et al. teaches the limitations as indicated above. Dickens et al. AND Bjornemo et al. differs from the claimed invention that it is silent regarding wherein the plurality of different models comprise one-dimensional models with dip, one-dimensional models without dip, two-dimensional models with dip and two-dimensional models without dip.
	Aarre teaches “receiving data sets where each of the data sets…calculating a multi-dimensional similarity metric for one of the data sets” (Abstract) wherein the plurality of different models comprise one-dimensional models with dip, one-dimensional models without dip, two-dimensional models with dip and two-dimensional models without dip (see “…employing a 2D/3D operator for imaging/AVO quality control (e.g., AVO QC, AVA QC, etc.). As an example, a method may include estimating dip with a resolution that can add objectivity and that can improve amplitude insensitivity…”, [0088]-[0089], [0102]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the geologic shape teachings taught in Aarre with Dickens et al. and Bjornemo et al. to improve Dickens et al. and Bjornemo et al. with a reasonable expectation that with a reasonable expectation that it would result in improved modeling of the subsurface regions, thereby improving the functionality and utility of the model.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	LeGuern et al. in U.S. Patent Publication 20200158898 teaches “generating synthetic seismic data utilizing the multi-dimensional model; acquiring seismic data of a subsurface region of the Earth; performing a search that matches a portion of the acquired seismic data and a portion of the synthetic seismic data; and characterizing the subsurface region of the Earth based at least in part on the portion of the synthetic seismic data” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISCHITA L HENSON/Primary Examiner, Art Unit 2865